TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00051-CR


Charles W. Bishop II, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. D-1-DC-07-205737, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Charles Bishop, acting pro se, seeks to appeal an agreed order finding him
incompetent to stand trial and committing him for further examination and treatment.  See Tex. Code
Crim. Proc. Ann. art. 46B.005 (West 2006).  The order, signed November 9, 2007, reflects that
Bishop is represented by counsel.
No interlocutory appeal may be taken from an order under article 46B.005.  Id. art.
46B.011.  The appeal is dismissed.
 
				__________________________________________
				David Puryear, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   March 14, 2008
Do Not Publish